DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant's amendment of April 25, 2022 is acknowledged. It is noted that claims 1, 3-4, 6, 10, 13, 16-18 and 20 are previously amended. Claims 2, 15 and 19 are canceled. New claims 21-22 are added.
	 		Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4. 	Claims 6-14, 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunker et al [US7976344].
Claim 6, Brunker et al disclose a connector, comprising:
a housing; a contact 220 elongated in a frontward and rearward direction, the contact 220 having a fixed portion 210 fixed to the housing in a middle in the frontward and rearward direction, a first contact portion 234 formed in a front end portion [for coming into contact with the first circuit board P1 to be electrically connected to the first circuit board], a second contact portion 224 formed in a rear end portion for coming into contact with the second circuit board P2 to be contacting to the second circuit board, 
 	a deflective portion 226 formed between the fixed portion 210 and the second contact portion 224 and an adjoining portion 225 adjoining the deflective portion 226 and located near the second contact portion 224, the deflective portion 226 adapted to deflect more than the adjoining portion 225 when the second contact portion 224 receive a force from a second circuit board P2. 
	Claim 7, Brunker et al disclose the connector of claim 6, wherein the housing has a first receiving portion O1 receiving the first circuit board P1 plugged in from a front side of the housing.
 	Claim 8, Brunker et al disclose the connector of claim 7, wherein the housing has an abutting portion H abutting an end portion of the second circuit board.
 	Claim 9, Brunker et al disclose the connector of claim 8, wherein the housing has a second receiving portion O2 receiving the second circuit board P2 plugged in from a rear side of the housing.
 	Claim 10, Brunker et al disclose the connector of claim 1, wherein the deflective portion 226 is narrower than an adjoining portion 225.
Claims 11 and 16, Brunker et al disclose the connector of claim 1, 
wherein the deflective portion 226 is narrower than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.
 	Claim 12, Brunker et al disclose the connector of claim 6, further comprising a plurality of contacts disposed in a pair of rows and positioned to pinch the first circuit board P1 and the second circuit board P2.
 	Claim 22, Brunker et al disclose the connector of claim 6, wherein a free end 222 of the rear end portion is positioned further from the deflective portion 226 than the second contact portion 224, the free end 222 is spaced apart from the housing when the second circuit board  P2 is fully inserted [fig.9a].
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brunker et al [US7976344] in view of C.H.Fernald et al [US3413594].
 	Claim 1, Brunker et al disclose a connector, comprising:
 	a housing having a receiving portion O1 receiving an end portion of a first circuit board P1 plugged in from a front side of the housing and an abutting portion H abutting an end portion of a second circuit board P2 plugged in from a rear side of the housing; and
a contact 220 elongated in a frontward and rearward direction, the contact 220 having a fixed portion 210 fixed to the housing in a middle in the frontward and rearward direction, a first contact portion 234 formed in a front end portion for coming into contact with the first circuit board P1 to be electrically connected to the first circuit board, a second contact portion 224 formed in a rear end portion for coming into contact with the second circuit board P2 to be contacting to the second circuit board, and 
 	a deflective portion 226 formed between the fixed portion 210 and the second contact portion 224 and an adjoining portion 225 adjoining the deflective portion 226 and located near the second contact portion 224, the deflective portion 226 relieving [free of stress] a stress transmitted to the housing by deflecting more than the adjoining portion 225 when the second contact portion 224 receives a force from the second circuit board P2. Brunker et al disclose the invention generally all as claimed, but does not show the second contact portion to be soldered to the second circuit board. However, C.H.Fernald et al teaches a second contact portion 42 formed in a rear end portion for coming into contact with the second circuit board [a strip  12a of pcb 12] to be contacted to the second circuit board[col. 3, lines 11-12) [fig 1]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the connector of Brunker et al by soldering the contact portion on the circuit board as taught by C.H.Fernald et al for securing the connector on one side of the circuit board, where that circuit board being fixed in the system. 
 	* [As seen in the marked up below, 
*a force F1 [at end portion 222] and a force F2 [at contact portion 224]
*when PCB2 [P2] is inserted into the receiving portion O1 , the P2 is parallel to the inserting axis of the housing, [the alignment axis has been skipped for simplified discussion], the mating edge portion of P2 will initially engage onto the contact portion 224 of the contact 220 and forming a force F2; 
*the P2 continues to move inside the receiving portion O1, the end portion 222 of the contact 220 is pressed onto the inner housing and forming a force F1;
* At this initial point, the combination of Forces F1+F2, formed from initially the insertion of the P2 on the deflective portions of 222 and 224, will create indirectly a different deflective portion on another area of the contact 220 such as an adjoining  portion 225, 227 and a deflective portions 226, 228, etc. However, the deflective portion at point 226 will provide a stress being less than a stress receiving at the deflective portion at adjoining portion 225, because a distance D1 [from point 226 to the forces F1+F2 occurred] is larger than a distance D2 [from the point 225 to the forces F1+F2 occurred] [D1 > D2].

    PNG
    media_image1.png
    465
    756
    media_image1.png
    Greyscale

Claim 3, Brunker et al disclose the connector of claim 1, wherein the deflective portion 226 is narrower than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.
 	Claim 4, Brunker et al disclose connector of claim 1, wherein the deflective portion 226 is thinner than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.
 	Claim 5, Brunker et al disclose the connector of claim 1, further comprising a plurality of contacts 200 disposed in a pair of rows and positioned to pinch the first circuit board P1 and the second circuit board P2.
 	Claim 21, Brunker et al disclose the connector of claim 6, wherein a free end 222 of the rear end portion is positioned further from the deflective portion 226 than the second contact portion 224, the free end 222 is spaced apart from the housing when the second circuit board  P2 is fully inserted [fig.9a].
7. 	Claims 13-14, 16-18 and 20 are allowed.
8. 	 The following is an examiner’s statement of reasons for allowance: regarding to claim 13, Brunker fails to discloses the contact having a deflective portion formed between the fixed portion and the second contact portion adapted to deflect in a thickness direction orthogonal to the frontward and rearward direction when the second contact portion receives a force from the second circuit board; an adjoining portion  adjoining the deflective portion and located near the second contact portion, the deflective portion has a width smaller than a width of the adjoining portion in a width direction orthogonal to both the thickness direction and the frontward and rearward directions; arranged as claimed.
 					Reponse to Argurment
9.	Applicant argues that:
A) Brunker does not specifically disclose anything about relative deflection of parts of the contact 220. One with ordinary skill in the art would anticipate, in the absence of any other specific disclosure, that the contact 220 deflects progressively less from a maximum deflection at a free end of the contact 220, …
 answer:  
 	is not deemed persuasive, because this limitation of “the contact deflects progressively less from a maximum deflection at a free end of the contact” is not recited in any claims of Applicant’s invention. 
     B) The contact 220 of Brunker, as shown in Figures 9A, 9B, and 13A, deflects more at the cited adjoining portion 225 than at the cited deflective portion 226 because the adjoining portion 225 is closer to the free end of the contact 220 and further from the fixed portion 210 than the deflective portion 226, as clearly shown in Figure 13A…
answer:  
    is not deemed persuasive, because deflects more at the cited deflective portion 224 than at the cited deflective portion 226 because the deflective portion 226 located closer to the free end of the contact 220 than the deflective portion 224; not adjoining portion 225. The adjoining portion 225 has less  deflected portion, compared to the cited deflective portions 224, 226.
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831